SIMPSON, Justice
(dissenting).
The deed upon which the appellee rests his right of exemption from the sewer service charge is unambiguous and calls for no extraneous evidence to aid in its construction. The litigation presents only three questions for decision.
1. Is the appellee foreclosed from objecting to the charge due to certain validating proceedings involving the sewer system ?
2. Is the exemption in the deed a covenant running with the land or an equitable servitude or easement appurtenant thereto so as to give appellee the benefit thereof?
3.If the second question be answered in the affirmative, the final question is, did the City have power to make such a covenant ?
These three questions present only propositions of law and as we view the case they can be decided on this appeal from the decree overruling the demurrer to the bill of complaint,-thereby saving the parties litigant further futile proceedings to bring up on the final appeal the same questions. Evers v. City of Dadeville, 258 Ala. 53, 59, 61 So.2d 78, and cases cited. I therefore would and am prepared to answer these questions.
Of course, should my views have prevailed, there might have been other matters brought in by answer and evidence to otherwise challenge the validity of the exemption stated in the deed.
MAYFIELD, J., concurs in the foregoing views.